UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1820



GUS HNARAKIS,

                                              Plaintiff - Appellant,

          versus


FEDERAL BUREAU OF INVESTIGATION, Calverton
Office,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-04-1687-AW)


Submitted:   September 16, 2004       Decided:   September 21, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.



Gus Hnarakis, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Gus   Hnarakis    appeals      the   district       court’s   order

dismissing his civil suit as frivolous under Fed. R. Civ. P.

12(b)(1).     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      See Hnarakis v. FBI, No. CA-04-1687-AW (D. Md.

filed June 10, 2004 & entered June 14, 2004).           We deny his       motion

for appointment of counsel. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the    court   and     argument   would    not   aid   the

decisional process.



                                                                       AFFIRMED




                                     - 2 -